           Case 16-21474            Doc 44     Filed 05/09/19 Entered 05/09/19 14:38:56               Desc Main
                                                Document     Page 1 of 12



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: COZZO, VINCENT                                §     Case No. 16-21474
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              David R. Brown, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $219,720.22                            Assets Exempt:      $8,186.17
      (without deducting any secured claims)

      Total Distributions to Claimants:   $17,856.14              Claims Discharged
                                                                  Without Payment:      $241,058.82


      Total Expenses of Administration:    $5,509.86




               3) Total gross receipts of $23,366.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $23,366.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 16-21474          Doc 44     Filed 05/09/19 Entered 05/09/19 14:38:56                 Desc Main
                                              Document     Page 2 of 12



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $245,582.00                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00            $5,509.86            $5,509.86             $5,509.86


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                              $148,549.00          $110,365.96          $110,365.96           $17,856.14


   TOTAL DISBURSEMENTS                           $394,131.00          $115,875.82          $115,875.82           $23,366.00




                 4) This case was originally filed under chapter 7 on 07/01/2016. The case was pending for 33
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        04/02/2019                        By: /s/ David R. Brown
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 16-21474              Doc 44         Filed 05/09/19 Entered 05/09/19 14:38:56                        Desc Main
                                                         Document     Page 3 of 12




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 Trading Account                                                                                1229-000                             $23,366.00

                             TOTAL GROSS RECEIPTS                                                                                    $23,366.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


      N/F       ALLY FINANCIAL                4110-000                $78,395.00                       NA                NA                  NA

      N/F       US BANK HOME                  4110-000              $167,187.00                        NA                NA                  NA
                MORTGAGE

                   TOTAL SECURED                                    $245,582.00                     $0.00              $0.00              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 16-21474          Doc 44    Filed 05/09/19 Entered 05/09/19 14:38:56                Desc Main
                                               Document     Page 4 of 12




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM           CLAIMS            CLAIMS                  CLAIMS           CLAIMS
   PAYEE                               TRAN.          SCHEDULED          ASSERTED                ALLOWED            PAID
                                       CODE

 Trustee, Fees - David R. Brown        2100-000                 NA            $3,086.60           $3,086.60        $3,086.60

 Attorney for Trustee Fees -           3110-000                 NA            $2,021.00           $2,021.00        $2,021.00
 SPRINGER BROWN, LLC
 Bond Payments - International         2300-000                 NA               $5.00               $5.00               $5.00
 Sureties, Ltd.
 Banking and Technology Service        2600-000                 NA             $397.26             $397.26             $397.26
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                NA            $5,509.86           $5,509.86        $5,509.86
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                UNIFORM         CLAIMS              CLAIMS            CLAIMS                  CLAIMS
         PAYEE
                               TRAN. CODE     SCHEDULED            ASSERTED          ALLOWED                   PAID

                                                            None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                   CLAIMS
                                                  UNIFORM       CLAIMS
 CLAIM                                                                            ASSERTED          CLAIMS       CLAIMS
                       CLAIMANT                    TRAN.     SCHEDULED
  NO.                                                                          (from Proofs of     ALLOWED        PAID
                                                   CODE     (from Form 6E)
                                                                                    Claim)


                                                            None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 16-21474             Doc 44   Filed 05/09/19 Entered 05/09/19 14:38:56       Desc Main
                                                 Document     Page 5 of 12




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                          CLAIMS
                                         UNIFORM        CLAIMS
                                                                         ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.           CLAIMANT             TRAN.      SCHEDULED
                                                                      (from Proofs of    ALLOWED            PAID
                                          CODE      (from Form 6F)
                                                                           Claim)

     1        PYOD, LLC its              7100-000               NA          $14,675.90    $14,675.90       $2,374.42
              successors and
              assigns as assignee of
              Citibank, N.A.
              Resurgent Capital
              Services

     2        Discover Bank              7100-000               NA           $5,407.65     $5,407.65        $874.91
              Discover Products Inc

     3        First National Bank of     7100-000               NA           $4,198.38     $4,198.38        $679.26
              Omaha

     4        First National Bank of     7100-000               NA           $6,149.34     $6,149.34        $994.90
              Omaha

     5        First National Bank of     7100-000               NA          $16,217.00    $16,217.00       $2,623.75
              Omaha

     6        American Express           7100-000               NA          $52,907.39    $52,907.39       $8,559.90
              Centurion Bank c/o
              Becket and Lee LLP

     7        PYOD, LLC its              7100-000               NA           $8,511.32     $8,511.32       $1,377.05
              successors and
              assigns as assignee of
              Citibank, N.A.
              Resurgent Capital
              Services

     8        PYOD, LLC its              7100-000               NA           $2,298.98     $2,298.98        $371.95
              successors and
              assigns as assignee of
              Citibank, N.A.
              Resurgent Capital
              Services

    N/F       AMEX                       7100-000        $52,907.00                NA            NA              NA


    N/F       CBNA                       7100-000         $2,216.00                NA            NA              NA


    N/F       CHASE                      7100-000         $3,789.00                NA            NA              NA


    N/F       CHASE CARD                 7100-000         $4,385.00                NA            NA              NA


    N/F       CITI                       7100-000        $14,675.00                NA            NA              NA


UST Form 101-7-TDR ( 10 /1/2010)
           Case 16-21474       Doc 44     Filed 05/09/19 Entered 05/09/19 14:38:56   Desc Main
                                           Document     Page 6 of 12


    N/F     CITI                   7100-000        $4,324.00            NA             NA               NA


    N/F     DISCOVERBANK           7100-000        $5,407.00            NA             NA               NA


    N/F     DITECH FINANCIAL       7100-000       $28,027.00            NA             NA               NA
            LLC

    N/F     FNB OMAHA              7100-000       $16,217.00            NA             NA               NA


    N/F     FNB OMAHA              7100-000        $6,149.00            NA             NA               NA


    N/F     NORDSTM/TD             7100-000        $2,155.00            NA             NA               NA


    N/F     SEARS/CBNA             7100-000        $8,298.00            NA             NA               NA


            TOTAL GENERAL
           UNSECURED CLAIMS                      $148,549.00    $110,365.96    $110,365.96       $17,856.14




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 16-21474                   Doc 44    Filed 05/09/19 Entered 05/09/19 14:38:56                                    Desc Main
                                                              Document     Page 7 of 12
                                                             Form 1
                                                                                                                                                      Exhibit 8
                                         Individual Estate Property Record and Report                                                                 Page: 1

                                                          Asset Cases
Case No.:    16-21474                                                                     Trustee Name:      (330580) David R. Brown
Case Name:        COZZO, VINCENT                                                          Date Filed (f) or Converted (c): 07/01/2016 (f)
                                                                                          § 341(a) Meeting Date:       07/26/2016
For Period Ending:        04/02/2019                                                      Claims Bar Date:      01/23/2017

                                     1                            2                      3                      4                    5                     6

                           Asset Description                   Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)     Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                               Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                          and Other Costs)

    1       1291 W Lake St #204, Addison, Illinois             169,833.33                         0.00         OA                         0.00                          FA
            60101,
            Du Page County
            Condominium or cooperative
            Order to Abandon entered 2/16/18

    2       2015 Jeep Grand Cherokee, 120000                    38,133.00                         0.00                                    0.00                          FA
            miles

    3       Used Furniture                                        1,200.00                        0.00                                    0.00                          FA

    4       Used Electronics                                      1,300.00                        0.00                                    0.00                          FA

    5       used clothing                                             500.00                      0.00                                    0.00                          FA

    6       Checking account: chase                               2,830.65                        0.00                                    0.00                          FA
            Amended schedules changed value from $2,500 to
            $2,830.65

    7       Checking account: Oxford Bank                              86.17                      0.00                                    0.00                          FA

    8       Rosenthal Collins Trading Account (u)                 5,837.07                        0.00                                    0.00                          FA

    9       Trading Account (u)                                 23,366.00                    23,366.00                              23,366.00                           FA

    9       Assets Totals (Excluding unknown values)          $243,086.22                 $23,366.00                             $23,366.00                       $0.00



 Major Activities Affecting Case Closing:

                                 Trustee is collecting turnover of Debtor's trading account of $23,366.00. Per court order entered 11/4/16,
                                 payment is being made at the rate of $1,000 per month. Eleven payments have been made timely so far.

 Initial Projected Date Of Final Report (TFR): 06/30/2017                      Current Projected Date Of Final Report (TFR):             11/02/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 16-21474               Doc 44     Filed 05/09/19 Entered 05/09/19 14:38:56                                Desc Main
                                                            Document     Page 8 of 12
                                                              Form 2                                                                       Exhibit 9
                                                                                                                                           Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              16-21474                                         Trustee Name:                    David R. Brown (330580)
Case Name:             COZZO, VINCENT                                   Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***9160                                       Account #:                       ******1566 Checking Account
For Period Ending: 04/02/2019                                           Blanket Bond (per case limit): $77,173,558.00
                                                                        Separate Bond (if applicable): N/A
    1          2                          3                                     4                             5                6                    7

  Trans.    Check or        Paid To / Received From      Description of Transaction          Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                         Tran. Code       $                  $

 11/16/16     {9}        Vincent Cozzo                first installment of 24               1229-000           1,000.00                                  1,000.00

 11/30/16                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                  990.00
                                                      Fee

 12/20/16     {9}        Vincent Cozzo                Payment #2                            1229-000           1,000.00                                  1,990.00

 12/30/16                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 1,980.00
                                                      Fee

 01/25/17     {9}        Vincent Cozzo                Third installment                     1229-000           1,000.00                                  2,980.00

 01/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 2,970.00
                                                      Fee

 02/20/17     {9}        Vincent Cozzo                installment 4                         1229-000           1,000.00                                  3,970.00

 02/28/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 3,960.00
                                                      Fee

 03/20/17     {9}        Vincent Cozzo                5th monthly payment                   1229-000           1,000.00                                  4,960.00

 03/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 4,950.00
                                                      Fee

 04/20/17     {9}        Vincent Cozzo                6th installment                       1229-000           1,000.00                                  5,950.00

 04/28/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 5,940.00
                                                      Fee

 05/19/17     {9}        Vincent Cozzo                7th installment payment               1229-000           1,000.00                                  6,940.00

 05/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 6,930.00
                                                      Fees

 06/21/17     {9}        Vincent Cozzo                Installment #8                        1229-000           1,000.00                                  7,930.00

 06/30/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.35                 7,919.65
                                                      Fees

 07/20/17     {9}        Vincent Cozzo                9th installment                       1229-000           1,000.00                                  8,919.65

 07/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               11.39                 8,908.26
                                                      Fees

 08/21/17     {9}        Vincent Cozzo                Payment #10                           1229-000           1,000.00                                  9,908.26

 08/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               14.52                 9,893.74
                                                      Fees

 09/18/17     {9}        Vincent Cozzo                installment 11 of turnover of         1229-000           1,000.00                                 10,893.74
                                                      investment account

 09/29/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               14.23                10,879.51
                                                      Fees

 10/17/17     {9}        Vincent Cozzo                Payment 12 of 24                      1229-000           1,000.00                                 11,879.51

 10/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               17.31                11,862.20
                                                      Fees

 11/20/17     {9}        Vincent Cozzo                13th installment payment              1229-000           1,000.00                                 12,862.20

 11/30/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               17.49                12,844.71
                                                      Fees

                                                                                      Page Subtotals:       $13,000.00          $155.29      true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                         ! - transaction has not been cleared
                    Case 16-21474                   Doc 44     Filed 05/09/19 Entered 05/09/19 14:38:56                                Desc Main
                                                                Document     Page 9 of 12
                                                              Form 2                                                                           Exhibit 9
                                                                                                                                               Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              16-21474                                             Trustee Name:                   David R. Brown (330580)
Case Name:             COZZO, VINCENT                                       Bank Name:                      Rabobank, N.A.
Taxpayer ID #:         **-***9160                                           Account #:                      ******1566 Checking Account
For Period Ending: 04/02/2019                                               Blanket Bond (per case limit): $77,173,558.00
                                                                            Separate Bond (if applicable): N/A
    1          2                          3                                       4                              5                 6                    7

  Trans.    Check or         Paid To / Received From         Description of Transaction         Uniform       Deposit         Disbursement      Account Balance
   Date      Ref. #                                                                            Tran. Code       $                   $

 12/19/17     {9}        Vincent Cozzo                   14th installment                      1229-000           1,000.00                                  13,844.71

 12/29/17                Rabobank, N.A.                  Bank and Technology Services          2600-000                                18.28                13,826.43
                                                         Fees

 01/19/18     {9}        Vincent Cozzo                   Installment 15                        1229-000           1,000.00                                  14,826.43

 01/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                22.30                14,804.13
                                                         Fees

 02/13/18     101        International Sureties, Ltd.    BOND # 016073584                      2300-000                                 5.00                14,799.13

 02/21/18     {9}        Vincent Cozzo                   Installment 16                        1229-000           1,000.00                                  15,799.13

 02/28/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                20.15                15,778.98
                                                         Fees

 03/20/18     {9}        Vincent Cozzo                   installment 17                        1229-000           1,000.00                                  16,778.98

 03/30/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                23.12                16,755.86
                                                         Fees

 04/20/18     {9}        Vincent Cozzo                   Installment 18 of turnover of         1229-000           1,000.00                                  17,755.86
                                                         trading accounts

 04/30/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                23.53                17,732.33
                                                         Fees

 05/15/18     {9}        VINCENT COZZO                   trade account turnover installment    1229-000           1,000.00                                  18,732.33
                                                         19

 05/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                28.77                18,703.56
                                                         Fees

 06/12/18     {9}        Vincent Cozzo                   20th installment                      1229-000           1,000.00                                  19,703.56

 06/29/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                26.77                19,676.79
                                                         Fees

 07/19/18     {9}        Vincent Cozzo                   installment 21 of 24                  1229-000           1,000.00                                  20,676.79

 07/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                30.71                20,646.08
                                                         Fees

 08/13/18     {9}        Vincent Cozzo                   22nd installment of 24                1229-000           1,000.00                                  21,646.08

 08/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                31.49                21,614.59
                                                         Fees

 09/17/18     {9}        VINCENT COZZO                   installment 23 of 24                  1229-000           1,000.00                                  22,614.59

 09/28/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                16.85                22,597.74
                                                         Fees

 10/15/18     {9}        Vincent Cozzo                   Final installment                     1229-000              366.00                                 22,963.74

 01/07/19     102        SPRINGER BROWN, LLC             Distribution payment - Dividend       3110-000                             2,021.00                20,942.74
                                                         paid at 100.00% of $2,021.00;
                                                         Claim # ATTYFEES; Filed:
                                                         $2,021.00

 01/07/19     103        David R. Brown                  Distribution payment - Dividend       2100-000                             3,086.60                17,856.14
                                                         paid at 100.00% of $3,086.60;
                                                         Claim # TRCOMP; Filed:
                                                         $3,086.60

                                                                                         Page Subtotals:       $10,366.00         $5,354.57      true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                             ! - transaction has not been cleared
                       Case 16-21474                Doc 44        Filed 05/09/19 Entered 05/09/19 14:38:56                                  Desc Main
                                                                   Document     Page 10 of 12
                                                              Form 2                                                                                  Exhibit 9
                                                                                                                                                      Page: 3
                                              Cash Receipts And Disbursements Record
Case No.:                 16-21474                                          Trustee Name:                   David R. Brown (330580)
Case Name:                COZZO, VINCENT                                    Bank Name:                      Rabobank, N.A.
Taxpayer ID #:            **-***9160                                        Account #:                      ******1566 Checking Account
For Period Ending: 04/02/2019                                               Blanket Bond (per case limit): $77,173,558.00
                                                                            Separate Bond (if applicable): N/A
    1             2                       3                                        4                              5                     6                       7

  Trans.       Check or      Paid To / Received From            Description of Transaction      Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                         Tran. Code       $                       $

 01/07/19        104      PYOD, LLC its successors and       Distribution payment - Dividend   7100-000                                  2,374.42                   15,481.72
                          assigns as assignee of Citibank,   paid at 16.18% of $14,675.90;
                          N.A. Resurgent Capital Services    Claim # 1; Filed: $14,675.90

 01/07/19        105      Discover Bank Discover Products    Distribution payment - Dividend   7100-000                                     874.91                  14,606.81
                          Inc                                paid at 16.18% of $5,407.65;
                                                             Claim # 2; Filed: $5,407.65

 01/07/19        106      First National Bank of Omaha       Distribution payment - Dividend   7100-000                                     679.26                  13,927.55
                                                             paid at 16.18% of $4,198.38;
                                                             Claim # 3; Filed: $4,198.38

 01/07/19        107      First National Bank of Omaha       Distribution payment - Dividend   7100-000                                     994.90                  12,932.65
                                                             paid at 16.18% of $6,149.34;
                                                             Claim # 4; Filed: $6,149.34

 01/07/19        108      First National Bank of Omaha       Distribution payment - Dividend   7100-000                                  2,623.75                   10,308.90
                                                             paid at 16.18% of $16,217.00;
                                                             Claim # 5; Filed: $16,217.00

 01/07/19        109      American Express Centurion         Distribution payment - Dividend   7100-000                                  8,559.90                    1,749.00
                          Bank c/o Becket and Lee LLP        paid at 16.18% of $52,907.39;
                                                             Claim # 6; Filed: $52,907.39

 01/07/19        110      PYOD, LLC its successors and       Distribution payment - Dividend   7100-000                                  1,377.05                     371.95
                          assigns as assignee of Citibank,   paid at 16.18% of $8,511.32;
                          N.A. Resurgent Capital Services    Claim # 7; Filed: $8,511.32

 01/07/19        111      PYOD, LLC its successors and       Distribution payment - Dividend   7100-000                                     371.95                       0.00
                          assigns as assignee of Citibank,   paid at 16.18% of $2,298.98;
                          N.A. Resurgent Capital Services    Claim # 8; Filed: $2,298.98

                                              COLUMN TOTALS                                                       23,366.00              23,366.00                      $0.00
                                                    Less: Bank Transfers/CDs                                            0.00                   0.00
                                              Subtotal                                                            23,366.00              23,366.00
        true
                                                    Less: Payments to Debtors                                                                  0.00

                                              NET Receipts / Disbursements                                       $23,366.00            $23,366.00


                                                                                                                                                        false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                 ! - transaction has not been cleared
                      Case 16-21474              Doc 44       Filed 05/09/19 Entered 05/09/19 14:38:56                                Desc Main
                                                               Document     Page 11 of 12
                                                           Form 2                                                                              Exhibit 9
                                                                                                                                               Page: 4
                                           Cash Receipts And Disbursements Record
Case No.:                 16-21474                                     Trustee Name:                  David R. Brown (330580)
Case Name:                COZZO, VINCENT                               Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***9160                                   Account #:                     ******1567 Checking Account
For Period Ending: 04/02/2019                                          Blanket Bond (per case limit): $77,173,558.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                              5                     6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $




(No transactions on file for this period)

                                           COLUMN TOTALS                                                          0.00                  0.00                 $0.00
                                                 Less: Bank Transfers/CDs                                         0.00                  0.00
                                           Subtotal                                                               0.00                  0.00
        true
                                                 Less: Payments to Debtors                                                              0.00

                                           NET Receipts / Disbursements                                         $0.00                  $0.00


                                                                                                                                                 false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                 Case 16-21474             Doc 44       Filed 05/09/19 Entered 05/09/19 14:38:56                       Desc Main
                                                         Document     Page 12 of 12
                                                     Form 2                                                                 Exhibit 9
                                                                                                                            Page: 5
                                     Cash Receipts And Disbursements Record
Case No.:         16-21474                                   Trustee Name:                   David R. Brown (330580)
Case Name:        COZZO, VINCENT                             Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***9160                                 Account #:                      ******1567 Checking Account
For Period Ending: 04/02/2019                                Blanket Bond (per case limit): $77,173,558.00
                                                             Separate Bond (if applicable): N/A




                                                                                                NET                    ACCOUNT
                               TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS               BALANCES
                               ******1566 Checking Account                      $23,366.00         $23,366.00                  $0.00

                               ******1567 Checking Account                           $0.00                    $0.00             $0.00

                                                                                $23,366.00              $23,366.00              $0.00




UST Form 101-7-TDR (10 /1/2010)
